Title: To Thomas Jefferson from Conrad Hanse, 21 September 1808
From: Hanse, Conrad
To: Jefferson, Thomas


                  
                     Septr 21st 1808
                  
                  Conrad Hanse Coach maker Living in Philadelphia will Receive the Presidents answer on the Inclosed Petition and will Refund the Bounty for James Moffet 
                  
                     C. Hanse 
                     
                  
                Enclosure
                                    
                     
                        September 15. 1808.
                     
                     
                        The Petition of James Moffett of the City of Philadelphia Carriage Painter,—
                     
                        Humbly Sheweth,
                     
                     
                        That being much intoxicated with drinking strong Liquor your petitioner lately enlisted in the United States service in Captain Biddle’s Company of light Dragoons; that he has a Wife and four small Children to support,—whose sole dependance is on his labour, and that should your petitioner be retained in the Service they must inevitably fall on the Public for their maintenance. Your petitioner therefore most humbly prays that your Excellency will be pleased to take his case into consideration and discharge him from his enlistment; your petitioner promising to return the bounty he has received, And as in duty bound will ever pray.
                     
                     
                        James Moffet
                        
                     
                     
                        
                           We the Subscribers having known the within Petitioner for several Years past, believe the facts within stated by him to be true do recommend him as an object worthy of the interposition of the President of the United States.
                        
                        
                           
                              [Note in Hanse’s hand:] 
                        The petitioner being in my Employ for Severel Years I voutch for the within Statement being the facte—
                     
                     
                        Conrad Hanse Coachmaker
                        James Ker
                        
                        Wm Elliott
                        
                        Jno Mingle
                        
                        Chas Pierie
                        
                        Michael Caner
                        
                        Jacob Herman Coach painter
                     
                  
                  
               